Citation Nr: 0331328	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc herniation 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and from June 1970 to June 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

Based upon its review of the record, the Board concludes that 
additional development in connection with the veteran's claim 
for entitlement to service connection for residuals of a 
lumbar disc herniation with radiculopathy is necessary.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The veteran should be accorded an 
updated VA examination by the 
appropriate physician to determine the 
nature and severity of his lumbar disc 
herniation with radiculopathy.  The 
claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to the 
veteran's service records and the VA 
examination reports.  The pertinent 
service medical records are contained in 
a manila envelope located at the back of 
the claims folder and marked as 
"Service Department Records Envelope."

2.	The examiner is requested to express 
an opinion as to whether the veteran's 
current lumbar disc herniation with 
radiculopathy is etiologically related to 
the automobile accident and resulting 
injuries that the veteran suffered in 
service.  (See  Medical Board Reports 
dated in October 1975, tabbed on the left 
with yellow flags, indicating a diagnosis 
of "[p]ain, thoracic and lumbar spine, 
secondary to automobile accident . . . 
."  See also service medical records 
dated in 1974, which are tabbed on the 
left with a yellow flag as well as the 
veteran's service medical records 
associated with his automobile accident, 
which are clipped together with a paper 
clip, tabbed on the right side with a 
yellow flag and located in a manila 
envelope stamped "Service Department 
Records Envelope."  This envelope is 
located in the front of the claims file.)  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner and should be reviewed prior to 
the preparation of the examination 
report.  The examination report should 
reflect that such a review was conducted.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

4.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO



to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




